Exhibit BioTime, Inc. 1301 Harbor Bay Parkway Alameda, CA 94502 Tel: 510-521-3390 Fax: 510-521-3389 www.biotimeinc.com www.embryome.com BioTime CEO Dr. Michael West Announces the Launch of New Products and Discusses the State of the Stem Cell Industry under the Obama Administration at the Wisconsin Academy of Sciences, Arts, and Letters ALAMEDA, CA, November 19, 2008 – BioTime, Inc. (OTCBB:BTIM) Chief Executive Officer Michael West, Ph.D. delivered the keynote presentation on Wednesday, November 19, at a meeting in Madison, Wisconsin commemorating the 10th anniversary of the publication describing the first derivation and culturing of human embryonic stem cells. Dr. West’s presentation is titled “Opportunities and Challenges of Commercializing Stem Cell Research.” The Wisconsin Academy, along with University of Wisconsin-Madison and the Wisconsin Alumni Research Foundation (WARF), hosted the two-day event titled “A Decade Celebrating Stem Cells: Changing the Face of Medicine Ten Years Later” to commemorate the publication of the first derivation of human embryonic stem cells and to examine future trends. Dr.
